Citation Nr: 1447411	
Decision Date: 10/24/14    Archive Date: 10/30/14

DOCKET NO.  02-02 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hypertension as secondary to service-connected coronary artery disease.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel



INTRODUCTION

The Veteran served on active duty with the United States Army from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Houston, Texas, Regional Office (RO) of the United States Department of Veterans Affairs (VA) which in pertinent part denied service connection for high blood pressure.

In September 2012, the Board denied entitlement to service connection for hypertension as secondary to PTSD.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (CAVC or the Court), which in September 2013 vacated the denial and remanded the matter to the Board on the basis of a Joint Motion for Partial Remand.  

The Joint Motion noted that service connection had been granted for coronary artery disease (CAD) and the Veteran urged that his hypertension was due to either his CAD or PTSD.  It pointed out that the Board decision addressed Appellant's assertion that his hypertension was caused by or aggravated by his PTSD but did not address whether his hypertension was caused by or aggravated by his service-connected CAD.  The parties specifically agreed that remand was required for the Board to address this assertion as raised by Appellant s representative with regard to CAD.  Thus, the Board points out that the Joint Motion and corresponding Order of the Court has specifically limited the Board's review to the issue of entitlement to service connection for hypertension secondary to service-connected CAD.  The issue has been phrased accordingly.

This claim was processed using electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS).

When the claim was before the Board in January 2014, it was remanded to the RO via the Appeals Management Center (AMC).  The claim has been returned to the Board for appellate review.  


FINDING OF FACT

Hypertension was not caused or worsened by service-connected CAD.


CONCLUSION OF LAW

Hypertension is not proximately due to or the result of service-connected disability.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). 

The record reflects that the Veteran was provided all required notice in letters sent in February 2011.  That letter also provided information regarding the assignment of disability ratings and effective dates.  DingessHartman v Nicholson, 19 Vet App 473 (2006).  Thereafter the Veteran's claim was readjudicated with the issuance of an April 2012 supplemental statement of the case.  See Mayfield v Nicholson, 20 Vet App 537, 543 (2006) see also Prickett v Nicholson, 20 Vet App 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

The duty to assist the Veteran has also been satisfied.  The Veteran's identified private and VA medical treatment records and Social Security Administration records have been obtained.  The Veteran has not identified any outstanding, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  

As directed in the Board's January 2014 remand, the Board was scheduled for examination in order to determine whether his hypertension is due to or aggravated by his service-connected heart condition.  The Veteran reported to the VA medical center in April 2014, indicated that he did not wish to be examined and left the medical center.  Although there are notations in the claims folder suggesting that he would like to withdraw his claim, he has not done so.  

The Board decision in January 2014 remanded the claim for VA examination noting that the September 2012 Board decision denied service connection for hypertension on direct presumptive and secondary bases.  However in determining that secondary service connection for hypertension was not warranted the Board considered only whether such was warranted based on causation or aggravation by PTSD.  The Board failed to address the contention made by the Veteran's then representative in a June 2012 Post Remand Brief, that hypertension may have been caused or aggravated by CAD.  Service connection for CAD had been granted during the pendency of the appeal in October 2011.  The nexus opinion relied upon by the Board was dated in March 2011 prior to the grant of service connection for CAD.  The examiner therefore was not asked to, and did not, offer any opinion regarding a nexus between the two conditions.  

The Veteran was thus scheduled for VA examination in April 2014 because the Board determined that an examination and opinion were necessary to determine whether hypertension was due to or aggravated by service-connected CAD.  He did appear at the VA medical center but did not undergo examination.  The Veteran was afforded the opportunity to discuss why he was asked to appear for the examination with the compensation and pension staff.  He reported that he did not want to be examined, then left the facility.  

Following the above incident, an April 2014 report of contact reflects that the Veteran was called to ask him whether he wished to withdraw his claim.  He stated he did wish to withdraw his claim and he was told that papers would be sent for him to sign in order for him to withdraw the claim.  The record does not reflect that any signed document indicating withdrawal of the claim has been received.  Thus the claim is still before the Board for appellate review.

By failing to be examined at the scheduled VA examination, without good cause or adequate reason, the Veteran denied VA the opportunity to obtain information that could have substantiated his claim.  See 38 C.F.R. § 3.655.

The Board observes that the VA's duty to assist the Veteran in the development of his claim is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 406 (1991).  See also 38 C.F.R. § 3.655. 

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(b).

Given the Veteran's assertion that he does not wish to be examined, the Board determines it would not be productive to return the claims file for another VA examination.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding that strict adherence to legal requirements does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case because such adherence would impose additional burdens on the VA with no benefit flowing to the Veteran).  Accordingly, the claim shall be adjudicated and evaluated based on the current record.  Id.

Accordingly, the Board will address the merits of the claim.

Analysis and Discussion

The Veteran argues in essence that his hypertension is caused by his service-connected CAD.  While he might sincerely believe that his hypertension is the result of his service-connected CAD, the Board does not find his lay opinion persuasive as to the etiology of his hypertension.  The Board also acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  

The record does not contain medical opinion evidence or other competent evidence that his hypertension is due to or aggravated by his service-connected CAD.  As noted by the Board in the January 2014 remand, the nexus opinion relied upon by the Board in 2012 was dated in March 2011 prior to the grant of service connection for CAD.  The examiner therefore was not asked to, and did not, offer any opinion regarding a nexus between the two conditions.  Accordingly, the Board sought such information in January 2014 by ordering that an examination be conducted and an opinion be obtained as to whether there is a connection between the Veteran's hypertension and his service-connected CAD.  Unfortunately, the Veteran failed to submit to that examination as documented in the record.  

The Board finds that service connection for hypertension as secondary to service-connected CAD is not warranted because the preponderance of the evidence is against the claim.  In this regard the Board notes that the Veteran's service treatment records, SSA and VA treatment records provide no corroborating evidence of the hypertension as due to the service-connected CAD.  Again, although the Veteran is competent to report experiencing symptoms of hypertension and may sincerely believe that his claimed disability is related to CAD, he is not competent to provide an opinion concerning the etiology of his hypertension.  In essence, due to the Veteran's failure to cooperate, this claim also must be denied because of the absence of competent evidence linking the Veteran's hypertension to CAD.



ORDER

Service connection for hypertension as secondary to service-connected coronary artery disease is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


